Upon reargument: Order affirmed, with costs; no opinion.
Concur: Lewis, Ch. J., Conway, Froessel and Van Voorhis, JJ. Desmond,' Dye and Ftjld, JJ., dissent and vote to reverse the order of the Appellate Division and that of Special Term, and to reinstate the determination of the board of zoning appeals, with costs in all courts. Since there was evidence that the proposed substation would emit a hum which could be heard by those in the immediate vicinity thereof, it cannot be said, as a matter of law, that, in disallowing the permit, the zoning board of appeals acted arbitrarily and in abuse of its discretion (People ex rel. St. Albans-Springfield Corp. v. Connell, 257 N. Y. 73; People ex rel. Sullivan v. McLaughlin, 266 N. Y. 519).